Case 5:20-cv-07668-BLF Document 9-9 Filed 11/19/20 Page 1 of 5




                EXHIBIT I
11/19/2020              Case 5:20-cv-07668-BLF Document   9-9| Bota
                                                   The Mayfair   Filed  11/19/20 Page 2 of 5
                                                                    Backpack


                               Interested in a BOTA? Contact us @ botabackpack@gmail.com


                            HOM
                            HOMEE          S
                                           SHHOP
                                              OP             CO
                                                             CONNTACT
                                                                 TACT U
                                                                      USS   AB
                                                                            ABOOUT
                                                                                 ACCO
                                                                                UT U
                                                                                   US
                                                                                 ACCOS U
                                                                                       UNT
                                                                                         NT   FO
                                                                                               BOTA
                                                                                                 L LOW
                                                                                               BOTA  B
                                                                                                     BAAB
                                                                                                        BES
                                                                                                          ES BLO
                                                                                                             BLOG
                                                                                                          CART
                                                                                                           CART  G




                                                                                                    SOLD OUT
              $80.00




                                                                                                                     Exhibit I
https://botabackpack.com/collections/backpacks/products/the-mayfair                                                          1/4
11/19/2020              Case 5:20-cv-07668-BLF Document   9-9| Bota
                                                   The Mayfair   Filed  11/19/20 Page 3 of 5
                                                                    Backpack


                 * * *Interested in this bag ? Contact us
                 @ botabackpack@gmail.com* * *




                 Our high-contrast vegan hydration
                 backpack. This vegan backpack
                 comes with hydration pack included.
                 The best backpack for all around
                 sustainable fashion.

                 Small Batch Fashion - Made in a run
                 of 100

                 * this is the new hydration
                 backpack*

                         Black vegan leather exterior;
                         Red vegan leather interior
                         Silver Hardware
                         Main compartment

                                 9" Width
                                 4" Depth
                                 10.5" Height

                         Interior pocket 1

                                 6" wide x 4 .5" tall

                         Interior pocket 2:

                                 Hidden pocket behind
                                 hydration pack along the
                                 back of the bag
                                 Spans back of bag

                         Adjustable size zippers
                         Magnetic snap closure
                         3 elastic bands for hydration
                         straw
                         Adjustable straps lengths
                         between 24" - 30"

                 This backpack includes a 1.5 liter
                 hydration pack.

                 All backpacks are vegan and come
                 with a hydration pack.




                                                                                               Exhibit I
https://botabackpack.com/collections/backpacks/products/the-mayfair                                    2/4
11/19/2020              Case 5:20-cv-07668-BLF Document   9-9| Bota
                                                   The Mayfair   Filed  11/19/20 Page 4 of 5
                                                                    Backpack


                                                         Share the Adventure


                                                               S
                                                               SHHAR
                                                                  ARE O N FACEB
                                                                          FACEBO OK
                                                                                 OK



                                                               TWEET
                                                               TWEET TO
                                                                     TO FO
                                                                        FOL LOWER
                                                                            LOWERSS



                                                               PIN
                                                               PIN O N
                                                                     N PI NTER
                                                                       PINT    EST
                                                                            EREST



                                                               S
                                                               SEN D VIA
                                                                 END VIA EM
                                                                         EMAA IL




                                                               CO
                                                               COPY
                                                                  PY LIN
                                                                     L INK
                                                                         K




                                            Hydration Backpacks




                                                                                               Exhibit I
https://botabackpack.com/collections/backpacks/products/the-mayfair                                    3/4
11/19/2020              Case 5:20-cv-07668-BLF Document   9-9| Bota
                                                   The Mayfair   Filed  11/19/20 Page 5 of 5
                                                                    Backpack




             HO
             HOMME    SHO
                      SHOPP      CO
                                 CONNTACT
                                     TACT US
                                          US        A
                                                    ABBOUT
                                                       O UT U
                                                            USS       B
                                                                      BOTA
                                                                        OTA B A
                                                                              ABBES
                                                                                 ES BLO
                                                                                    BLOG



                                                                                           © 2020
                                                                                             2020 B
                                                                                                  BOTA
                                                                                                    OTA B
                                                                                                        BACK PAC K ..
                                                                                                          ACKPAC




                                                                                                                 Exhibit I
https://botabackpack.com/collections/backpacks/products/the-mayfair                                                      4/4
